IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1124
                            Filed September 13, 2017


IN THE INTEREST OF M.M.,
Minor Child,

M.K., Father,
       Appellant,

T.M., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Rachael E. Seymour,

District Associate Judge.



       Parents appeal the termination of their parental rights. AFFIRMED ON

BOTH APPEALS.



       Karmen R. Anderson of The Law Office of Karmen Anderson, Des

Moines, for appellant father.

       Shane P. O’Toole of Law Office Shane P. O’Toole, Des Moines, for

appellant mother.

       Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellee State.

       Nicole Garbis Nolan of Youth Law Center, Des Moines, guardian ad litem

for minor child.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

       “On February 6, 2016, the mother of M.M., born in late 2014, left the child

with his father, stating she would return the next day for M.M. She did not.” See

In re M.M., No. 16-1685, 2016 WL 7395788, at *1 (Iowa App. Dec. 21, 2016)

(affirming the juvenile court’s order placing the child in the care of other suitable

persons, following an appeal by the State).        The father contacted the Iowa

Department of Human Services (DHS) four months later and stated “he ‘did not

care to keep the child.’” Id. The father was “stressed by [the child’s] behaviors

and had concerns that [the child] was not actually his biological son.” “The father

met with a DHS child protective worker the next day, gave the worker the

mother’s contact information, and left M.M. in the care of the DHS.” Id.

       The child’s therapist reported that since being left in the care of the DHS,

the child had

       lived in [three] different foster homes. He was first placed with his
       mother’s sister and then with his mother’s cousin. He lived at each
       placement for about a month and a half. It was reported that the
       removal from aunt and cousin was voluntary, and they reported
       they could not handle [the child’s] behaviors. . . . [The child] has
       been living in a non-kinship care foster placement since
       [September 2016]. [The child’s foster] mother reports that [the
       child] used to panic when the worker picked him up for visits, but he
       has been doing better. [The child] also has some problems with
       anger, and his foster mother reports that she does not think [the
       child] knows what to do when he gets mad. She believes that [the
       child] gets frustrated because he cannot communicate his needs.
       [The child’s] speech is delayed, and he does not yet use words to
       communicate. He still babbles as his main form of communication.
       Foster mom reports that she is working on baby sign language with
       him on her own to help him communicate. There are concerns
       about [the child’s] attachment since he has changed placements so
       often and has had several caregivers.
                                          3


       Services were offered to the parents for reunification; the mother did not

participate. The father, though he participated in visits with the child and some of

the child’s therapy sessions, did not seem to truly understand why the DHS

continued to be involved in his life. Although he was the one to leave the child

with the DHS, he believed the child’s attachment issues were caused by the

DHS. He did not believe the child needed therapy or had any behavioral issues.

       Due to the parents’ lack of participation and progress, the State sought

termination of the parents’ parental rights.        A termination-of-parental-rights

hearing was held in April 2017.       Thereafter, the juvenile court, utilizing the

statutory framework of Iowa Code chapter 232 (2017), issued a thorough order

determining the parents’ parental rights should be terminated. See In re M.W.,

876 N.W.2d 212, 219-20 (Iowa 2016) (discussing the three-step analysis the

juvenile court must employ in termination-of-parental-rights proceedings). The

court found the State established the ground for termination under section

232.116(1)(h) as to both parents by clear and convincing evidence, summarizing:

       Despite the extensive services offered, neither parent has corrected
       the situation which led to the removal and subsequent adjudication.
       The court notes this case is unusual and the parenting deficiencies
       are not as obvious as a parent who repeatedly tests positive for
       methamphetamine; however, the lifelong impact and consequences
       of their parenting deficiencies are no less serious and likely more
       difficult to remedy. The child’s therapist has indicated the child’s
       inability to form healthy attachment is directly attributable to
       parenting by the father and the mother. Both parents have failed to
       take any accountability for the impact their inadequate parenting
       has caused this child. Neither parent has demonstrated an interest
       in understanding the child’s emotional needs or his need for
       stability or consistency. The father has clearly stated he would not
       have the child continue to engage in therapy if the child was in his
       care. The mother has never even made the effort to contact the
       child’s therapist. The child’s therapist indicated it is crucial for the
       child to have a stable environment and the longer permanency is
                                         4


       delayed the harder it will be for him to form healthy attachments,
       both now and later in life. The child in interest cannot be returned
       to the custody of the child’s parents as provided in Iowa Code
       section 232.102 at the present time due to the parents’ inability or
       unwillingness to understand and provide for the child’s basic needs
       for a nurturing, stable and safe home.

The juvenile court also determined the best-interest framework as laid out in

section 232.116(2) supported the termination of the parents’ parental rights:

       Unfortunately, the safety concerns that led to removal continue to
       exist today as neither parent has taken accountability for their
       parenting deficiencies which have resulted in this child being
       unable to form healthy attachments. His behaviors can be so
       extreme that two different families gave notice they were unable to
       continue to care for him. Yet the father blames those behaviors on
       the DHS brainwashing the child or him being tortured in his current
       home.      The mother has not participated in any services
       recommended. The father has only participated in visitation, after
       paternity results were learned, and child-parent psychotherapy
       which he does not believe is needed and has failed to attend for the
       last month. The parents’ lack of meaningful participation in
       services, including the child’s services, shows an inability or
       unwillingness to make necessary changes to have the child placed
       in their care. Case law directs us a child’s future can be gleaned
       from evidence of a parent’s past performance and motivations.

Finally, the court found that none of the exceptions in section 232.116(3) applied

to preclude termination of the parents’ parental rights.

       Both parents appeal. Upon our de novo review of the record, we find the

juvenile court considered all issues now presented on appeal, and this court

approves of the court’s reasons and conclusions contained in the order

terminating the parents’ parental rights. See M.W., 876 N.W.2d at 219; see also

In re A.M., 843 N.W.2d 100, 110 (Iowa 2014) (“We are not bound by the juvenile

court’s findings of fact, but we do give them weight, especially in assessing the
                                         5


credibility of witnesses.”).   Accordingly, we affirm the juvenile court’s order

without further opinion. See Iowa Ct. R. 21.26(1)(a), (d), (e).

       AFFIRMED ON BOTH APPEALS.